DETAILED ACTION
	The communication responsive to Application #17261443 filed 01/19/2021. Claims 1-27 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10, 17-20, 23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al. (WO 2016192590).
Regarding claim 1, ZHU discloses a method for wireless communication by a first base station (BS) <Pg 4:26-29 and Pg 7:5-6 (where the communication involves one or more BSs/eNBs, one of said BS/eNBs being the first base station)>, the method comprising:
generating a reference signal (RS) to indicate potential interference to one or more BSs; and
transmitting the RS, the RS being used by the one or more BSs for measuring interference from the first BS <Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal, from other interfering source candidates where the first base station can be the interfering source candidate which generates and sends the random access resource); Pg 4:1-7 (interfering source candidate have resources to transmit PRACH, which is a reference signal); and Pg 4:26-29 (where each source candidate is an eNB/base station)>.
Regarding claim 2, ZHU discloses wherein the RS comprises one of a synchronization signal/physical broadcast channel (SS/PBCH) block, a channel state information-RS (CSI-RS), a tracking reference signal (TRS), a positioning RS (PRS), a physical random access channel (PRACH), or a sounding RS (SRS) <Pg 6:10-13 (Synchronization signal) and Pg 4:1-7 (PRACH)>.
Regarding claim 3, ZHU discloses wherein the RS comprises a physical random access channel (PRACH), wherein transmitting the RS comprises transmitting the PRACH multiple time according to a pattern in time <Pg 4:1-7 (where PRACH is transmitted); Pg 5:10-15 (where the PRACH is configured for a certain time and frequency such as a certain radio frame and subframe)>; FIG 4 and Pg 11:2-9 (where PRACH is a kind of ZaddOff Chu Sequence which is transmitted multiple times at fixed time intervals. In this example, every 0.8ms after the cyclic prefix); and Pg 12 Table 1 (where the PRACH is transmitted in the 0th radio frame)>
Regarding claim 4, ZHU discloses wherein transmitting the PRACH multiple times according to the pattern in time comprises transmitting the PRACH periodically in time <Pg 5:10-22 and Pg 11:17-20 (where the PRACH is received over the indicated time and frequency resources); and Pg 12 Table 1 (where the PRACH is transmitted in 0th radio frame)>.
Regarding claim 6, ZHU discloses wherein transmitting the RS comprises transmitting the RS in a last symbol in time allocated to downlink communication in a slot <FIG 11 (where the synchronous signal is the last symbol of the DL subframe)>.
Regarding claim 8, ZHU discloses wherein transmitting the RS comprises transmitting the RS periodically <Pg 5:10-22 and Pg 11:17-20 (where the PRACH is received over the indicated time and frequency resources); and Pg 12 Table 1 (where the PRACH is transmitted in 0th radio frame)>.
Regarding claim 17, ZHU discloses a method for wireless communication by a first base station (BS) <Pg 4:26-29 and Pg 7:5-6 (where the communication involves one or more BSs/eNBs, one of said BS/eNBs being the first base station)>, the method comprising:
receiving a reference signal (RS) from a second BS; and
performing interference measurement corresponding to interference from the second BS based on the RS being associated with the second BS <Pg 3:10-17 (where receiving random access resources from other interfering source candidates  and measurement results can be acquired from a base station by receiving a RS from another interfering base station) and Pg 4:26-29 (where each source candidate is an eNB/base station)>.
Regarding claim 18, ZHU discloses wherein the RS comprises one of a synchronization signal/physical broadcast channel (SS/PBCH) block, a channel state information-RS (CSI-RS), a tracking reference signal (TRS), a positioning RS (PRS), a physical random access channel (PRACH), or a sounding RS (SRS) <Pg 6:10-13 (Synchronization signal) and Pg 4:1-7 (PRACH)>.
Regarding claim 19, ZHU discloses wherein the RS comprises a physical random access channel (PRACH), wherein receiving the RS comprises receiving the PRACH multiple times, and further comprising:
determining if the PRACH received multiple times is received according to a pattern in time; and
when the PRACH is received according to the pattern in time, determining the PRACH associated with the second BS <Pg 4:15-25 and Pg 5:10-15 (where PRACH is transmitted over a certain time and frequency and a second interfering source candidate/base station is identified based on the transmitting and receiving time of the PRACH); and Pg 12 Table 1 (where the PRACH is transmitted in 0th radio frame of the first eNB and received in 0th radio frame of the second eNB)>.
Regarding claim 20, ZHU discloses wherein receiving the PRACH multiple times according to the pattern in time comprises receiving the PRACH periodically in time < Pg 5:10-22 and Pg 11:17-20 (where the PRACH is received over the indicated time and frequency resources); and Pg 12 Table 1 (where the PRACH is transmitted in 0th radio frame)>.
Regarding claim 23, ZHU discloses wherein receiving the RS comprises receiving the RS in a last symbol in time allocated to downlink communication in a slot <FIG 11 (where the synchronous signal is the last symbol of the DL subframe)>.
Regarding claim 25, ZHU discloses performing interference management based on the interference measurement to reduce interference at the first BS from the second BS <Pg 2:29-36 (where identifying the interfering base station is required before attempting reduce interference) and Pg 4:15-24 (where identifying the interfering base station comprises calculations based on interference measurements)>.
Regarding claim 26, ZHU discloses a first base station (BS) comprising:
a memory; and
a processor coupled to the memory <Pg 16:18-23 (memory and processor)>, the processor being configured to:
generate a reference signal (RS) to indicate potential interference to one or more BSs; and
transmit the RS, the RS being used by the one or more BSs for measuring interference from the first BS <Pg 4:1-7 (interfering source candidate have resources to transmit PRACH, which is a reference signal); Pg 4:26-29 (where each source candidate is an eNB/base station); and Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal, from other interfering source candidates where the first base station can be the interfering source candidate which generates and sends the random access resource)>.
Regarding claim 27, ZHU discloses a first base station (BS) comprising:
a memory; and
a processor coupled to the memory <Pg 16:18-23 (memory and processor)>, the processor being configured to:
receive a reference signal (RS) from a second BS; and
perform interference measurement corresponding to interference from the second BS based on the RS being associated with the second BS <Pg 4:26-29 (where each source candidate is an eNB/base station) and Pg 3:10-17 (where the method comprises of receiving random access resources from other interfering source candidates and where measurement results can be acquired from a base station by receiving a RS from another interfering base station)>.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (WO 2016192590) in view of TAKEDA et al. (US 20190349101).
Regarding claim 10, ZHU teaches wherein transmitting the RS comprises transmitting the RS from the first BS <FIG 9 item 910 and FIG 7 item 710; Pg 18:1-13 (where a reference signal, such as PRACH, is transmitted and received through a transceiver/antenna of a network node/base station)>. 
However, ZHU does not teach that the RS is transmitted through a single antenna port of the first BS.
TAKEDA, in the same field of endeavor, teaches transmitting the RS through at least a single antenna port the first BS <TAKEDA: FIG 5 and Paragraph 117 (where DMRS port/antenna port #1 can be specifically for a single CSI-RS)>.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of transmitting the RS from the first BS of ZHU with the method of specifically using an antenna port of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to flexibly configure the interference measurements even when transmission is made in multiple layers <TAKEDA: Paragraph 12>.
Regarding claim 11, ZHU teaches transmitting the RS from a base station one at a time over time <ZHU: Pg 5:10-22 and Pg 11:17-20 (where PRACH is received over the indicated time and frequency resources); and Pg 12 Table 1 (where a PRACH is transmitted in 0th radio frame)>.
However, ZHU does not disclose transmitting the RS through multiple antenna ports of the first BS one at a time over time. 
TAKEDA, in the same field of endeavor, teaches transmitting the RS through a multiple antenna ports of the first BS <TAKEDA: FIG 5 and Paragraph 117-122 (CSI-RS can be transmitted from different antenna ports, for example, like through the first DMRS port/antenna port)>.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of transmitting the RS from the first BS multiple times over time of ZHU with the method of using multiple antenna ports of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to flexibly configure the interference measurements even when transmission is made in multiple layers <TAKEDA: Paragraph 12>
Regarding claim 12, ZHU teaches transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS on a single beam at below 6 GHz.
TAKEDA, in the same field of endeavor, teaches transmitting the RS on a single beam at below 6 GHz <TAKEDA: Paragraph 27 (beams are used in radio base station communication where at least one beam is in use); Paragraph 39 (reference signals that can be transmitted); and Paragraph 144 (communication includes transmitting through frequencies such as 2 GHz, 3.5 GHz, and 5 GHz)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the transmission method of ZHU with the transmission method of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of ultra-high speed, large capacity, and ultra-low latency <TAKEDA: Paragraph 7-9 (where 5G are expected to fulfill these benefits and research to fulfill these benefits includes in areas of MIMO of transmission layers)>.
Regarding claim 13, ZHU discloses transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS on a separate antenna of the first BS than used for data transmission.
However, TAKEDA, in the same field of endeavor, teaches transmitting the RS on a separate antenna of the first BS than used for data transmission <TAKEDA: Fig 5 and Paragraph 105-106 and 115 (where DMRS for PDSCH transmission is different from the CSI-RS port for the reference signal transmission)>.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transmission method of ZHU with the transmission method of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of flexibly configure measurements for complicated interference <TAKEDA: Paragraph 12>.
Regarding claim 14, ZHU teaches transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS on multiple beams at below 6 GHz.
TAKEDA, in the same field of endeavor, discloses transmitting the RS on multiple beams at below 6 GHz <TAKEDA: Paragraph 27 (beams are used in radio base station communication where at least one beam is in use); Paragraph 39 (reference signals that can be transmitted); and Paragraph 144 (communication includes transmitting through frequencies such as 2 GHz, 3.5 GHz, and 5 GHz)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the transmission method of ZHU with the transmission method of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of ultra-high speed, large capacity, and ultra-low latency <TAKEDA: Paragraph 7-9 (where research to fulfill these benefits includes in areas of MIMO of transmission layers)>.
Regarding claim 15, ZHU teaches transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS on multiple beams at above 6 GHz.
	TAKEDA, in the same field of endeavor, discloses transmitting the RS on multiple beams at above 6 GHz <TAKEDA: Paragraph 27 (beams are used in radio base station communication where at least one beam is in use); Paragraph 39 (reference signals that can be transmitted); and Paragraph 26 (discloses use of high carrier frequency such as those up to 100 GHz)>. 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the transmission method of ZHU with the transmission method of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increased distance in transmissions <TAKEDA: Paragraph 26 (where as frequency increases, it may be hard to secure the coverage due to the distance increase)>.
Regarding claim 16, ZHU teaches transmitting the RS.
However, ZHU does not disclose transmitting the RS on a set of active beams of a plurality of beams the first BS is configured to transmit.
TAKEDA, in the same field of endeavor, discloses transmitting the RS on a set of active beams of a plurality of beams the first BS is configured to transmit <TAKEDA: Paragraph 27 (beams are used in radio base station communication where at least one beam is in use); Fig 5 and Paragraph 105-106 (where CSI-RS ports for the reference signal transmission)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the transmission method of ZHU with the transmission method of TAKEDA. One of ordinary skill in the art would have been motivated to make this modification for the benefit of ultra-high speed, large capacity, and ultra-low latency <TAKEDA: Paragraph 7-9 (where research to fulfill these benefits includes in areas of MIMO of transmission layers)>.

Claim(s) 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (WO 2016192590) in view of XUE et al. (US 2018014744).
Regarding claim 5, ZHU teaches the RS comprises a synchronization signal/physical broadcast channel (SS/PBCH) block <ZHU: Paragraph 6:10-13 (Synchronization signals)>.
However, ZHU does not disclose transmitting the SS/PBCH block at a frequency offset to a synchronization raster used by one or more user equipment (UEs) to receive SS/PBCH blocks, the synchronization raster comprises one or more frequencies.
XUE, in the same field of endeavor, discloses the RS comprises a synchronization signal/physical broadcast (SS/PBCH) block, and wherein transmitting the RS comprises transmitting the SS/PBCH block at a frequency offset to a synchronization raster used by one or more user equipment (UEs) to receive SS/PBCH blocks, the synchronization raster comprises one or more frequencies <XUE: Paragraph 20 (where the base station is configured to transmit synchronization signals) and Paragraph 138 and 143-144 (where SS are mapped to physical resource blocks which can be transmitted at a frequency offset to the frequency raster having multiple frequencies)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the synchronization signal/physical broadcast channel block of ZHU with the method of transmitting SS/PBCH at a frequency offset to a raster comprising of one or more frequencies of XUE. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing flexible data transmission and reception, especially for devices with different bandwidth capabilities <XUE: Paragraph 20>.
Regarding claim 22, ZHU teaches the RS comprises a synchronization signal/physical broadcast channel (SS/PBCH) block <ZHU: Paragraph 6:10-13 (Synchronization signals)>. 
However, ZHU does not disclose transmitting the SS/PBCH block at a frequency offset to a synchronization raster used by one or more user equipment (UEs) to receive SS/PBCH blocks, the synchronization raster comprises one or more frequencies.
XUE, in the same field of endeavor, discloses the RS comprises a synchronization signal/physical broadcast (SS/PBCH) block, and wherein transmitting the RS comprises transmitting the SS/PBCH block at a frequency offset to a synchronization raster used by one or more user equipment (UEs) to receive SS/PBCH blocks, the synchronization raster comprises one or more frequencies <XUE: Paragraph 20 (where the base station is configured to transmit synchronization signals) and Paragraph 138 and 143-144 (where SS are mapped to physical resource blocks which can be transmitted at a frequency offset to the frequency raster having multiple frequencies)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the synchronization signal/physical broadcast channel block of ZHU with the method of transmitting SS/PBCH at a frequency offset to a raster comprising of one or more frequencies of XUE. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing flexible data transmission and reception, especially for devices with different bandwidth capabilities <XUE: Paragraph 20>.

Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (WO 2016192590) in view of KUSHASHIMA et al. (US 20200245173).
Regarding claim 7, ZHU teaches transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS in a first symbol in time allocated to uplink communication in a slot.
KUSASHIMA, in the same field of endeavor, discloses transmitting the RS comprises transmitting the RS in a first symbol in time allocated to uplink communication in a slot <KUSASHIMA: Paragraph 195 (the sounding reference signals maybe be transmitted in the first symbol of a subframe or a slot for uplink communication)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the transmission method of ZHU with the method of transmitting the RS in a first symbol in time allocated to uplink communication in a slot. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving communication to accurately determine whether or not a receiving station actually has interference which includes knowing where the reference signal is in order to do interference measurements <KUSASHIMA: Paragraph 7 and 350>.
Regarding claim 24, ZHU teaches transmitting the RS <ZHU: Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal)>.
However, ZHU does not disclose transmitting the RS in a first symbol in time allocated to uplink communication in a slot.
KUSASHIMA, in the same field of endeavor, discloses transmitting the RS comprises transmitting the RS in a first symbol in time allocated to uplink communication in a slot <KUSASHIMA: Paragraph 195 (the sounding reference singals maybe be transmitted in the first symbol of a subframe or a slot for uplink communication)>.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the transmission method of ZHU with the method of transmitting the RS in a first symbol in time allocated to uplink communication in a slot. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving communication to accurately determine whether or not a receiving station actually has interference which includes knowing where the reference signal is in order to do interference measurements <KUSASHIMA: Paragraph 7 and 350>

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (WO 2016192590) in view of Pelletier et al. (US 20130322276).
Regarding claim 9, ZHU teaches transmitting the RS periodically from a first BS< Pg 3:10-17 (where the method comprises of receiving random access resources, which includes the PRACH reference signal); Pg 5:10-22 and Pg 11:17-20 (where the PRACH is received over the indicated time and frequency resources); and Pg 12 Table 1 (where the PRACH is transmitted in 0th radio frame)>.
However, ZHU does not disclose transmitting the RS periodically based on an amount of data transmissions.
PELLTIER, in the same field of endeavor, discloses transmitting the RS periodically based on an amount of data transmissions<PELLTIER: Paragraph 79 - 82 (where a WTRU, or a UE, can activate periodic transmission for reference signals based on the buffer containing data is not empty anymore or fuller than a certain threshold or when HARQ retransmissions is above a certain threshold).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the periodical transmission from the first BS of ZHU with the concept of transmitting the RS periodically based on an amount of data of PELLTIER. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving overall spectrum efficiency by adaption to the amount of data <PELLTIER: Paragraph 3>.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20200195319) discloses transmitting reference signals periodically through one or more antenna ports form a base station for interference management.                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELIE T NGO whose telephone number is (571)272-0180. The examiner can normally be reached Mon - Thur: 8am - 5pm; 2nd Fri: 8am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin C Mikowski can be reached on (571) 272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELIE T NGO/           Examiner, Art Unit 4184    

/NOEL R BEHARRY/           Supervisory Patent Examiner, Art Unit 2416